Citation Nr: 1540326	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-40 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to February 1967.  The Veteran died in March 1999 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2015, the appellant presented sworn testimony during a personal hearing, which was chaired by a Veterans Law Judge.  A transcript of the hearing has been associated with the VA claims file.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At a Board hearing held in July 2015, prior to the promulgation of a decision in the appeal, the appellant withdrew her appeal with respect to the issue of entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.

CONCLUSION OF LAW

The criteria for withdrawal of entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code have been met. 38 U.S.C.A. § 7105(d)(5) (West 2014); 38C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be made in writing. 38 C.F.R. § 20.204 .

During the July 2015 Board video-conference hearing, the appellant withdrew the claim of entitlement to DEA benefits under Chapter 35, Title 38, United States Code. See Hearing Transcript, p. 2.  As the appellant withdrew her appeal with respect to this issue during her testimony before the Board, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it is dismissed. 38 U.S.C.A. § 7105 (West 2014).


ORDER

The appeal for entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, is dismissed.

REMAND

Under 38 U.S.C.A. § 1310(a), when a veteran dies from a service related disability, VA will pay dependency and indemnity compensation (DIC) to such veteran's surviving spouse.  To establish that a veteran died from a service related disability, i.e., service connection for the cause death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death. 38 C.F.R. § 3.312.  

In this case, the Veteran's death certificate indicates that the immediate (and only) cause of death, was colon cancer, metastatic.  Service-connection was not in effect for any disabilities during the Veteran's lifetime.  The appellant's primary contention is that the colon cancer did not originate in the colon, and may have originated in the prostate or lungs, such that it would be presumptively service-connected based on Agent Orange exposure. See Hearing Transcript, pp. 8, 11; see also 38 C.F.R. § 3.309(e).  She has also asserted that the Veteran was being treated for other presumptive Agent Orange-related diseases, such as diabetes and ischemic heart disease, at the time of his death and that these conditions contributed to his death. 

As an initial matter, it is unclear whether the Veteran actually performed active duty in the Republic of Vietnam.  His DD Form 214 reflects that he received the Vietnam Service Medal and the Vietnam Campaign Medal and that he served overseas for over 11 months in "USARPAC."  However, the specific overseas location is not indicated and the Veteran's personnel records are not associated with the claims file.  Accordingly, upon remand, appropriate efforts should be made to determine whether the Veteran served in the Republic of Vietnam at any time from his entrance into active service in May 1965 until his discharge from active service in February 1967. 

Further, a death certificate issued by the State of Texas reflects that the Veteran died in March 1999 while he was admitted at Lufkin Memorial Hospital.  Although some limited records from that private facility are associated with the record, complete terminal treatment records (dated from February 1999 to March 1999) have not yet been obtained.  For example, the record currently contains medical history/physical, biopsy, and discharge reports from Lufkin dated February 3, February 15-18, February 22-23, February 27, March 3, and March 5-7.  However, the appellant testified that the Veteran was hospitalized, continuously, for a period of at least 3 weeks leading up to his March 1999 death.  She also testified that he was being treated for diabetes during this time and that he had cancer in virtually every organ, save his liver.  These records are highly relevant and crucial in exploring the cause of the Veteran's death, and in determining whether the cause of death was related in any way to the Veteran's to an injury, illness, or event that occurred during his active duty service.  Accordingly, VA must undertake efforts to obtain the Veteran's terminal treatment records at this time. 38 C.F.R. § 3.159(c)(1).  

Lastly, a medical opinion has not yet been obtained in this case.  The Court pointed out that 38 U.S.C.A. § 5103A(a) provides that VA will make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary.  According to the Court, it is this general duty to assist provision, rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), which is applicable to claims for service connection for the cause of the Veteran's death. Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Although 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim." Wood, 520 F.3d at 1348.  

In this case, the appellant testified that the Veteran's doctor told them that his cancer was "all over his body except for the liver."  A January 1999 VA treatment record noted complaints of worsening left lower quadrant pain and suspect diverticular disease.  A February 3, 1999 biopsy of the sigmoid colon was negative for any carcinoma pathology, instead showing colonic mucosa with ulceration and acute and chronic inflammation.  A February 6, 1999, VA CT of the abdomen showed normal liver, pancreas, kidneys, and adrenals.  A February 17, 1999, Report of Operation and subsequent biopsy report confirmed obstructive carcinoma of the sigmoid colon with perforation in to the lateral abdominal wall.  A February 18, 1999, Pathology Consultation showed removal of adenocarcinoma of the forehead; the tumor was noted to be consistent with adenocarcinoma "most probably metastatic colonic origin."  A March 6, 1999, x-ray of the chest indicated increasing pulmonary infiltrates, consistent with pneumonia and/or pulmonary edema.  A March 7, 2007, Report of Consultation noted, in pertinent part, diagnoses of Duke's B adenocarcinoma of sigmoid colon, peritoneal metastases, recent excision of subcutaneous metastases, and glucose intolerance due to IVH (but no diabetes diagnosis).  Notably, an August 1998 VA treatment record shows a diagnosis of coronary artery disease (i.e., ischemic heart disease).  

Based on the outstanding terminal records, and further considering the appellant's assertions, the Board finds that a VA opinion should be obtained in order to determine whether the Veteran's terminal colon cancer originated in the colon (i.e., primary site) or elsewhere; and to address whether coronary/ischemic heart disease and/or diabetes (if such diagnosis is supported by the record), caused or contributed to his death. 


Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's military personnel records to verify service in the Republic of Vietnam.

If the military personnel records are unavailable or do not confirm Vietnam service, contact the U.S. Army Joint Services Records and Research Center, the National Personnel Records Center, the Department of the Army, and/or any other appropriate agency, to determine whether the Veteran served in the Republic of Vietnam. 

If any such records do not exist or are unavailable, a negative response must be obtained.

2. A letter should be sent to the appellant explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claim for service connection for the cause of the Veteran's death.  This letter must inform the appellant about the information and evidence that is necessary to substantiate her claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the appellant.

The letter must also notify the appellant that VA is undertaking efforts to obtain the Veteran's complete terminal treatment records from Lufkin Memorial Hospital.  The appellant should also be provided a VA 21-4142 release form, and be asked to identify on the release the address for Lufkin Memorial Hospital and to sign the release before returning it to the RO/AMC.

3. Obtain the records for the Veteran's terminal treatment from February 1999 to March 1999 at Lufkin Memorial Hospital.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The appellant and her representative are to be notified of any unsuccessful efforts in order to allow the appellant the opportunity to obtain and submit those records for VA review. 

4. Thereafter, the claims file should be forwarded to an appropriate VA physician (M.D.) for review.  A copy of this Remand must be made available to and reviewed by the examiner.  

The VA physician should offer opinions as to the following questions: 

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's terminal colon cancer originated in the colon or somewhere else, such as the prostate or lungs?

If the cancer is found to have originated outside the colon, the primary location is to be identified.  If the primary location of the cancer cannot be identified, provide a medical explanation as to why this is the case. 

The examiner should also determine whether there is a relationship between the fatal disease process and service, to include herbicide exposure.

(b) Is it at least as likely as not (a 50 percent or great probability) that the Veteran had diabetes mellitus prior to his death?  In answering this question, the examiner should explain the significance of the February 1999 finding of "glucose intolerance due to IVH." See Lufkin Memorial Hospital Records. 

If a diabetes mellitus, type II, diagnosis is supported by the record, is it at least as likely as not (a 50 percent or greater probability) that diabetes either (1) singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto, or (2) contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death?

(c) Is it as least as likely as not (a 50 percent or great probability) that ischemic heart disease (diagnosed as coronary artery disease), either (1) singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto, or (2) contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death?  In so opining, the examiner should consider whether such heart condition resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death or was of such severity as to have a material influence in accelerating death.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the appellant and her representative, and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


